 


109 HR 2929 IH: To amend title 38, United States Code, to provide the same type of vocational rehabilitation benefits and services under laws administered by the Secretary of Veterans Affairs for certain children with spina bifida as are currently available to veterans with service-connected disabilities.
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2929 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Walsh introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to provide the same type of vocational rehabilitation benefits and services under laws administered by the Secretary of Veterans Affairs for certain children with spina bifida as are currently available to veterans with service-connected disabilities. 
 
 
1.Vocational rehabilitation for children with spina bifidaSection 1804(c)(1) of title 38, United States Code, is amended to read as follows: 
 
(c)(1) Subject to paragraph (2), a vocational training program for a child under this section may include the services and assistance described in section 3104 of this title.. 
 
